DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on June 13th, 2022 in response to the Non-Final Office Action mailed on April 18th, 2022.  Per Applicant's response, Claims 1, 5, 7-8, 14-15, & 20 have been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-20 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure control unit” and “mechanical control unit” in claims 1, 8, & 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Objections
Claims 1-20 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 12-14, & 17-20 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112(b) rejections.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed June 13th, 2022, with respect to the rejection(s) of claim(s) 1-6 & 8-13 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same Takahashi et al. reference using a different interpretation thereof.  Please refer to the updated rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 & 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0041223 to Takahashi et al.
	In regards to independent Claims 1 & 8, and with particular reference to Figures 1-9, Takahashi et al. (Takahashi) discloses:

(1)	A control arrangement (Fig. 9) for a variable displacement pump (1), the control arrangement comprising: a pressure control unit (pressure control valve 42/43 and “pressure sensor (not shown)”; paras. 85-86) providing pressure compensation control and/or load sensing control (para. 86); and a mechanical control unit (24, 30) providing at least one of mechanical torque control, electronic torque control, or electronic displacement control (paras. 60-77); wherein the pressure control unit attaches to the variable displacement pump at a first interface (44; the pressure sensor portion is attached at interface 44) and the mechanical control unit attaches to the variable displacement pump at a second interface (3C; the mechanical control unit casing 25 is attached at interface 3C) that is different than the first interface (apparent in Figs. 2 & 9).

(8)	A control arrangement (Fig. 9) for a variable displacement pump (1), the control arrangement comprising: a pressure control unit (pressure control valve 42/43 and “pressure sensor (not shown)”; paras. 85-86) providing pressure compensation control and/or load sensing control (para. 86); and a mechanical control unit (24, 30) providing at least one of mechanical torque control, electronic torque control, or electronic displacement control (paras. 60-77); wherein the pressure control unit is configured to attach to the variable displacement pump at a first mounting surface (44; the pressure sensor portion is attached at mounting surface 44) and the mechanical control unit is configured to attach to the variable displacement pump at a second mounting surface (3C; the mechanical control unit casing 25 is attached at mounting surface 3C) formed on an opposite side of the variable displacement pump from the first mounting surface (as is apparent in Fig. 2, mount 44 is disposed on the left (at discharge 15) of the pump whereas mount 3C is disposed on the right of the pump).

In regards to Claims 2 & 9, the mechanical control unit comprises a housing (25) including a pump mating surface (left surface, as shown in Fig. 2) configured to interface with the variable displacement pump at the second interface (Fig. 2); and a cam shaft (30) disposed within the housing and having a distal end extending outward from the housing at the pump mating surface (Fig. 2); wherein the distal end (34) of the cam shaft is configured to engage a servo piston (18) controlling displacement of the variable displacement pump when the mechanical control unit is mounted to the variable displacement pump (Figs. 2 & 4-8; paras. 65-77).
In regards to Claims 3 & 10, a sensor assembly (“a tilt angle sensor (not shown)”) configured to detect an angle of the cam shaft to determine pump displacement (para. 68).
In regards to Claims 4 & 11, the mechanical control unit comprises a rotary feedback assembly (24, 26, 27, 29, 30) configured to monitor actuation of a servo piston (18) controlling displacement of the variable displacement pump and to control actuation of the servo piston based at least on the monitored actuation (paras. 60-114).
In regards to Claims 5 & 12, the rotary feedback assembly comprises a cam shaft (30) configured to engage a servo piston (18) controlling displacement of the variable displacement pump; and wherein a control spool (27) controlling actuation of the servo piston is actuated at least in part due to rotary motion (i.e. pivoting motion) of the cam shaft (paras. 60-114)
In regards to Claims 6 & 13, the rotary feedback assembly further comprises a pressure setpoint adjuster (29; Fig. 9); and wherein the control spool controls actuation of the servo piston based at least in part on rotary motion of the cam shaft and a pressure setpoint defined by the pressure setpoint adjuster (paras. 83-114).

Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0041223 to Takahashi et al. in view of US 2010/0199838 to Krebs et al.
In regards to independent Claim 15, and with particular reference to Figures 1-9, Takahashi et al. (Takahashi) discloses:

(15)	A control arrangement (Fig. 9) for a variable displacement pump (1), the control arrangement comprising: a mechanical control unit (24, 30) providing mechanical torque control, electronic torque control, and/or electronic displacement control (paras. 60-77), the mechanical control unit comprising: a housing (25) including a pump mating surface (left surface, as shown in Fig. 2) configured to interface with the variable displacement pump (Fig. 2); and a cam shaft (30) disposed within the housing and having a distal end extending outward from the housing at the pump mating surface (Fig. 2); wherein the distal end (34) of the cam shaft is configured to engage a servo piston (18) controlling displacement of the variable displacement pump when the mechanical control unit is mounted to the variable displacement pump (Figs. 2 & 4-8; paras. 65-77)
Although Takahashi discloses the majority of Applicant’s recited invention, he does not further disclose that the mechanical control unit is configured to control a pressure to the servo piston from an output of the variable displacement pump (Takahashi instead uses a dedicated pilot pump 36 to provide pressure to the servo piston).
However, Krebs et al. (Krebs) discloses yet another variable displacement hydraulic pump assembly (Fig. 3) in which a mechanical control unit (16’)  provides mechanical torque control via a feedback link 31, wherein a distal end of the link 31 extends outward from the housing at the pump mating surface (Fig. 4), wherein the distal end of the link is configured to engage a servo piston (9) (Figs. 3-4) controlling displacement of the variable displacement pump when the mechanical control unit is mounted to the variable displacement pump (paras. 51-61).  Krebs further discloses that the mechanical control unit (16’) is configured to control a pressure to the servo piston (9) from an output (3) of the variable displacement pump (para. 35).  In paragraph 35, Krebs specifically discloses a shuttle valve 19 that allows either 1) pressure from the pump 2 to be supplied to the servo piston 9 or 2) pressure from an external pressure medium source (i.e. a pilot pump) to be supplied to the servo piston 9, depending on the pressure state of the main pump 2.  Krebs discloses that this selective pressure source arrangement (18-20) can be practical if the pressure at the discharge of the main pump 2 is not sufficient to actuate the mechanical control unit 16’, thereby improving system reliability.  Therefore, to one of ordinary skill desiring a mechanical control unit having improved reliability under all pressure conditions, it would have been obvious to utilize the techniques disclosed in Krebs in combination with those seen in Takahashi in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Takahashi’s pressure supply line 38 with the two-way connection/shuttle valve (18-20) from Krebs in order to obtain predictable results; those results being a variable displacement pump that is always reliably supplied with control pressure, whether it be from the main pump or the pilot pump.
In regards to Claim 16, please refer to Claims 3 & 10 above.
In regards to Claim 17, please refer to Claims 4 & 11 above.
In regards to Claim 18, please refer to Claims 5 & 12 above.
In regards to Claim 19, please refer to Claims 6 & 13 above.

Allowable Subject Matter
Claims 7, 14, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
This action is made NON-FINAL.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC